DISMISS and Opinion Filed March 20, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01384-CV

                         SONJA BLUE, Appellant
                                 V.
                  DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court
                             Denton County, Texas
                    Trial Court Cause No. CV-2019-01975-JP

                         MEMORANDUM OPINION
                    Before Justices Bridges, Molberg, and Carlyle
                             Opinion by Justice Bridges
      Appellants’ brief in this case is overdue. By order dated January 15, 2020, we

notified appellant her brief was overdue. We directed appellant to file a brief by

January 28, 2020. We cautioned appellant that failure to file a brief might result in

the dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /David L. Bridges/
                                           DAVID L. BRIDGES
                                           JUSTICE

191384F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SONJA BLUE, Appellant                        On Appeal from the County Court,
                                             Denton County, Texas
No. 05-19-01384-CV          V.               Trial Court Cause No. CV-2019-
                                             01975-JP.
DALLAS HOUSING AUTHORITY,                    Opinion delivered by Justice Bridges.
Appellee                                     Justices Molberg and Carlyle
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered March 20, 2020




                                       –3–